                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

SHAWALTO WATTS,                          )
    Plaintiff,                           )
                                         )
vs.                                      )     CIVIL ACTION: 2:19-00907-KD-B
                                         )
SMP AUTOMOTIVE,                          )
      Defendant.                         )
_______________________________________________________________________________________
SHAWALTO WATTS,                          )
      Plaintiff,                         )
                                         )
vs.                                      )     CIVIL ACTION: 2:19-00908-TFM-B
                                         )
NORTH AMERICA ONSITE,                    )
      Defendant.                         )
_______________________________________________________________________________________
SHAWALTO WATTS,                          )
      Plaintiff,                         )
                                         )
vs.                                      )     CIVIL ACTION: 2:19-00909-TFM-B
                                         )
TEAM SOLUTIONS,                          )
      Defendant.                         )
____________________________________________________________________________________

                                                     ORDER

       This action is before the Court on Defendants' joint motion to consolidate and transfer (Doc. 10).

       Specifically, on October 31, 2019, Watts initiated this action for race and color discrimination against

the Defendants in the above-referenced three (3) actions. Watts' claims stem from his employment with

Defendants while working at the Cottondale, AL (Tuscaloosa County, AL) facility. As relief, Watts seeks

reinstatement.

       Presently, Defendant moves to consolidate these three (3) actions pursuant to Rule 42(a) of the Federal

Rules of Civil Procedure, which states as follows:

       If actions before the court involve a common question of law or fact, the court may:
                (1) Join for hearing or trial any or all matters at issue in the actions;
                (2) Consolidate the actions; or
                (3) Issue any other orders to avoid unnecessary cost or delay.

Fed. R. Civ. P. 42(a). The Eleventh Circuit has explained that:

                                                       1
        … Rule 42(a) codifies the district court’s “inherent managerial power to control the disposition
        of the causes on its docket with economy of time and effort for itself, for counsel, and for
        litigants.” Young v. City of Augusta, 59 F.3d 1160, 1168 (11th Cir. 1995) (internal citations
        omitted). A trial court’s decision to consolidate suits is discretionary. Id.

        ... a trial court weighs several factors, including (1) the risk of prejudice in allowing the matters
        to proceed separately, (2) the potential for confusion of facts or legal issues, (3) the risk of
        inconsistent verdicts, (4) the burden on parties, witnesses, and the court, and (5) the length of
        time and relative expense involved in conducting a single trial or multiple trials. See Hendrix
        v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985).

Blitz Telecom Consulting, LLC v. Peerless Network, Inc., 2018 WL 1151253, *6-7 (11th Cir. 2018).

        Upon consideration, Court finds that the three (3) actions involve common questions of law or fact, as

all of the actions involve race and color discrimination claims stemming from Watts' employment with

Defendants at the Cottondale, AL facility, as well as seek the same relief (reinstatement). Additionally, as to

risk of prejudice and confusion, the cases are at the same stage of litigation such that the risks of prejudice and

confusion with consolidation are minimal. Moreover, keeping three (3) separate actions would create a burden

on the parties, witnesses, and the court, as well as extend the length of time and the expenses necessary to

resolve Watts' claims. Further, consolidation of these actions avoids the potential for inconsistent verdicts with

regard to Watts' claims.

        As such, it is ORDERED that Defendants' joint motion to consolidate and transfer (Doc. 10) is

GRANTED IN PART as to consolidation, such that Civil Action 2:19-00908-TFM-B and Civil Action 2:19-

00909-TFM-B are CONSOLIDATED with Civil Action 2:19-00907-KD-B, and the action shall proceed

under Civil Action 2:19-00907-KD-B. To effectuate consolidation, the Clerk is DIRECTED to extract any

documents deemed appropriate from Civil Actions 2:19-00908-TFM-B and 2:19-00909-TFM-B, make those

documents part of Civil Action 2:19-00907-KD-B, and close Civil Actions 2:19-00908-TFM-B and 2:19-

00909-TFM-B.

        The parties are DIRECTED to file all future documents in Civil Action 2:19-00907-KD-B.

        DONE and ORDERED this the 6th day of March 2020.

                                                  /s/ Kristi K. DuBose
                                                  KRISTI K. DuBOSE
                                                  CHIEF UNITED STATES DISTRICT JUDGE


                                                         2
